DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
The applicant must elect one of the following semiconductor devices:
Species I: Embodiment of Figs. 8-9 including the power semiconductor device comprising the superjunction-type drift region as shown.
Species II: Embodiment of Fig. 10 including the power semiconductor device comprising the superjunction-type drift region as shown.
Species III: Embodiment of Fig. 13 including the power semiconductor device comprising the superjunction-type drift region and doped regions as shown.
Species IV: Embodiment of Fig. 15A including the power semiconductor device comprising the superjunction-type drift region in a ring configuration as shown.
Species V: Embodiment of Fig. 15B including the power semiconductor device comprising the superjunction-type drift region in a checkerboard configuration as shown.
Species VI: Embodiment of Fig. 17 including the power semiconductor device comprising a junction barrier Schottky (JBS) diode as shown.
Species VII: Embodiment of Figs. 20-22 including the power semiconductor device comprising a JBS diode as shown.
Species VIII: Embodiment of Fig. 27 including the power semiconductor device comprising a power MOSFET as shown.

Distinctness
The species are independent or distinct because they comprise different power semiconductor devices which exhibit mutually exclusive diffusion and/or drift region configurations, as evidenced above by their corresponding drawing figures.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are understood to be generic.

Undue Burden of Examination
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a) The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
b) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
c) The prior art applicable to one invention would not likely be applicable to another invention (as evidenced by the materially distinct drift region configurations exhibited by Species I-VIII.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Possible Rejoinder
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Co-Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on Monday-Friday 9 A.M-5 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew E. Gordon/Primary Examiner, Art Unit 2892